DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Melick on 05/19/2022 and made of record (see attached interview summary) and it is also noted that the suggestions made by the examiner to advance prosecution were adopted thereby placing the claims in condition for allowance.
It is noted that the instant examiner's amendment is based on applicants' claims filed on 03/30/2022.
The application has been amended as follows: 
	Claim(s) 27-29 are rejoined.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The election of the composition and withdrawal of the process claims 27-29 (office action dated 08/24/2020) has been mooted by the amendment thus the claims are rejoined. In particular, pursuant to MPEP 821.04(b), it is noted that the process claim(s) 27-29 requiring the allowable material of claim 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
The most pertinent prior art known to the Examiner is listed on the attached forms PTO-892 and 1449.  As shown by Nakamura, Nakagawa, Akiguchi and Kikuchi, the close prior arts of record, conductive coating materials with a polymer, metal particles and curing agents are well-known.  However, none of the prior art of record including Nakamura, Nakagawa, Akiguchi and Kikuchi provides sufficient suggestion or motivation to arrive at a material with the specific components (e.g. the specific combination of a liquid epoxy and a solid epoxy and the combination of imidazole and naphthol curing agents) and their respective specific loading amounts as required in the present claims.  Also, it would not have been obvious to a skilled artisan to select the specific ingredients/components among the encyclopedic listing of available ingredients/components and the specific loadings to arrive at the claimed material.  Furthermore, it is noted that the 132 declaration under 37 CFR 1.132 filed 03/30/2022 indicates the unexpected results of enhanced coating and conductivity.  Accordingly, the claimed invention, as a whole, would not have been obvious to one of ordinary skill in the chemical art. None of the prior art of record teaches, discloses or suggests a conductive coating and the process of employing the conductive coating in producing shield packages in the manner as those recited the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI V NGUYEN/Primary Examiner, Art Unit 1764